UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                               )
A.C., a minor, by his mother and               )
Next friend Deborah Clark, et al.,             )
                                               )
                            Plaintiffs         )
                                               )
v.                                             )           Case No. 06-cv-439 (RCL)
                                               )
DISTRICT OF COLUMBIA                           )
                                               )
                            Defendant.         )


                                         ['PftOPOSIID[ORDER

        For the reasons set forth in the Memorandum Opinion issued this date in Keith Allen, et

al. v. District of Columbia, No. 00-cv-591, it is hereby
        ORDERED that Plaintiffs shall pay, within 30 days of the date of this Order, $81.74, an

amount which represents the overpayment made by Defendant in this case.

        SO ORDERED.




Date:    ' ""/"1 /,.,_,,,
                                                     ROYCE C. LAMBERTH
                                                     UNITED STATES DISTRICT JUDGE